Title: To James Madison from John J. Murray, 1 October 1803
From: Murray, John J.
To: Madison, James


					
						Sir—
						American Consulate City of Glasgow 1st. October 1803
					
					Not noticing by your Letters that a successor to Col Lenox (Agent at London for American Seamen) has been appointed by the President of the United States—I take the liberty Sir to Solicit the President through you to honor me with that appointment. To prevent unfavorable impressions from being made on the Presidents mind, in consequence of my manifesting, so early, a disposition to change my residence, I beg leave Sir to submit the following reasons. First—because I sincerely believe that I should have it in my power to be more extensively useful to the United States at London than at Glasgow—and Secondly because the Climate of the west of Scotland (where I reside) is so moist & otherwise disagreeable that the health of my family has been much interrupted thereby.
					It may not be improper in this place to refer to some respectable Characters in the United States for information respecting me. South Carolina being my native State, and having had the honor to serve in its Legislature for some years—I could mention several persons of distinction there who would chearfully recommend me to Government—but it may be sufficient to name two or three—Doctr. Blythe of George Town—Benjamin Huger Esqr. of the same place, member of Congress. This Gentmn. was one of my Colleagues in the Legislature of South Carolina—and Governor Richardson.
					I beg leave also to mention that in the State of New York, where I had resided some years previous to my leaving the United States for Europe—I had the honor to be appointed one of the Judges of Richmond County &, a few months immediately preceeding my embarkation, Chief Judge of the same. These facts are known to the honble DeWitt Clinton to whom, & to Excellency Govr. Clinton, I acknowledge myself altogether indebted for those honorable marks of distinction.
					I now beg to assure you Sir that should it not be thought necessary or proper by the President to appoint me Agent at London for American Seamen—that I will consider it my duty to remain in my present situation & to do all that I can for the benefit of my Country and, at the pleasure of the President, to fill any other, either at home or abroad, that he may think me worthy of. With the highest respect I have the honor to be Sir Your Most Ob. Hble. St.
					
						John J Murray
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
